PER CURIAM:
Richard E. Snyder and Marion B. Snyder appeal from the tax court’s order determining the Snyders’ income tax liability and penalties for 1988 and 1989, and denying their motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. See Snyder v. Internal Revenue Serv., Tax Ct. No. 97-24568 (U.S.T.C. May 11, 2007 & June 11, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.